DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3 – 8, 10 – 12, 14 – 15, and 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




A person shall be entitled to a patent unless –




Claims 1, 2, 9, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy Theisen Lunt et al. (U.S. Patent Publication 20070208762).

With respect to claims 1, Lunt teaches:
an extensible computing technology development tool which is executable with the processor and is configured to interoperate with development tool extensions that add functionality to the computing technology development tool (see paragraph [0029], where an operating agent identifies and processes file tool extensions); and
a tool extension recommendation subsystem includes code which is executable with the processor to perform tool extension recommendation actions which include (i) determining that a file which is specified to the computing technology development tool has a particular media type (see paragraphs [0029] and [0188], where a file type is determined), 
(ii) ascertaining that the particular media type has no assigned associated tool extension (see paragraphs [0038], [0039], [0103], and [0195], where it is determined if the type has an assigned extension), 
(iii) querying a tool extension marketplace with at least one query to find whether a tool extension that is associated with the particular media type is available from the tool extension marketplace (see paragraphs [0127], [0128], and [0159], where, if an extension is not available, a default MIME type extension is assigned to open the file), 

(v) displaying tool extension availability information which is based on at least a portion of one or more results of the at least one query (see paragraph [0127], where, if an extension is not available, a default MIME type extension is assigned to open the file).

With respect to claim 2, Lunt teaches:
wherein determining that the specified file has a particular media type is based at least in part on at least one of the following: a file extension of the file, a header field, metadata of the file, or contents of the file (see paragraph [0088], where the file type may be specified in the header).

With respect to claim 9, Lunt teaches:
receiving a command from a user specifying a file, the file having a media type (see paragraphs [0029] and [0188], where a file type is determined);
automatically ascertaining that the media type has no assigned associated tool extension (see paragraphs [0038], [0039], [0103], and [0195], where it is determined if the type has an assigned extension);
querying a tool extension marketplace with at least one query to find whether a tool extension that is associated with the media type is available from the tool extension marketplace (see paragraphs [0127], [0128], and [0159], where, if an extension is not available, a default MIME type extension is assigned to open the file);
receiving a query result (see paragraph [0127], where, if an extension is not available, a default MIME type extension is assigned to open the file);

displaying, to the user, extension availability information which is based on at least a portion of the parsed query result (see paragraph [0127], where, if an extension is not available, a default MIME type extension is assigned to open the file).

With respect to claim 13, Lunt teaches:
wherein displaying extension availability information comprises displaying to the user an indication that no tool extension associated with the media type was found in the tool extension marketplace (see Figure 4C, where no extension is found).

With respect to claim 16, Lunt teaches:
determining that a specified file has a particular media type (see paragraphs [0029] and [0188], where a file type is determined);
ascertaining that the particular media type has no assigned associated tool extension (see paragraphs [0038], [0039], [0103], and [0195], where it is determined if the type has an assigned extension);
querying a software development tool extension marketplace with at least one query to find whether a tool extension that is associated with the particular media type is available from the software development tool extension marketplace (see paragraphs [0127], [0128], and [0159], where, if an extension is not available, a default MIME type extension is assigned to open the file);
receiving a query result (see paragraph [0127], where, if an extension is not available, a default MIME type extension is assigned to open the file); and


With respect to claim 17, Lunt teaches:
wherein querying the software development tool extension marketplace comprises listing in a query at least one file extension which denotes the particular media type (see paragraphs [0038], [0039], [0103], and [0195], where it is determined if the type has an assigned extension based on the type).

With respect to claim 20, Lunt teaches:
Wherein querying the software development tool extension marketplace further comprises listing in at least one query at least one tool extension metadata value, to find whether a tool extension that is associated with the listed tool extension metadata value is available from the software development tool extension marketplace (see paragraph [0178], where a metadata value determines if an extension is available).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167 
May 21, 2021